Citation Nr: 1423791	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-21-568	)	DATE
	)
	)


THE ISSUES

1.  Whether the November 12, 1981, decision of the Board of Veterans' Appeals that affirmed a rating reduction from 20 percent to 10 percent for residuals of a comminuted fracture of the left tibia and fibula should be revised or reversed on the grounds of clear and unmistakable error.

2.  Whether the November 12, 1981, decision of the Board of Veterans' Appeals that affirmed the termination of a total disability rating based on individual unemployability (TDIU) due to service-connected disability should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The moving party (the Veteran) had active military service from January 1969 to May 1972.

This matter is currently before the Board of Veterans' Appeals (Board) on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in a November 1981 Board decision that affirmed a rating reduction for comminuted fracture residuals of the left tibia and fibula and termination of a TDIU.

(The issue of entitlement to a disability rating in excess of 10 percent for service-connected scars of the right occipital scalp and right eyebrow is addressed in a separate Board decision).


FINDING OF FACT

The record does not reveal any kind of error of fact or law in the Board's November 12, 1981 decision that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 12, 1981, Board decision that denied a rating in excess of 10 percent for comminuted fracture residuals of the left tibia and fibula and TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.


Law and Regulations

The Veteran has alleged CUE in a November 1981 Board decision which, in pertinent part, held that the Veteran was not entitled to a rating in excess of 10 percent for comminuted fracture residuals of the left tibia and fibula and that his service-connected disabilities were not of such severity to produce unemployability.

The law provides that Board decisions are subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a).  Exceptions are those Board decisions that have been appealed to the Court and decisions on issues that have subsequently been decided by the Court; these are not subject to revision on the basis of cue.  38 C.F.R. § 20.1400.

Motions for revision of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board at 38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

In May 2011, the Veteran moved for revision of the Board's November 1981 decision that continued the 10 percent disability rating for his left leg fracture residuals and denied TDIU.  He essentially argues that in the November 1981 decision the Board mischaracterized these issues and in so doing failed to acknowledge the distinction between the propriety of the termination/reduction and a determination of initial entitlement to an increased rating and TDIU rating.  As a result the Veteran was denied the benefit of the more stringent evidentiary standards for reduction of the rating for his left leg fracture residuals and termination of the TDIU rating. 

The adjudicative history of the current claim is as follows: In a September 1972 rating decision, service connection was granted for residuals of a comminuted fracture of the left tibia and fibula with incomplete paralysis of the left common peroneal nerve and left foot drop.  The RO assigned 30 percent disability rating from May 31, 1972.  In a January 1975 rating decision, entitlement to TDIU was established, effective April 16, 1974. 

In April 1980, the RO informed the Veteran that it was carrying out a proposed rating decision to reduce the evaluation for the left leg fracture residuals from 30 percent to 10 percent and that he was no longer considered unemployable secondary to his service-connected disabilities.  Although the claims file does not contain a copy of the letter notifying the Veteran of the proposed reduction, his spouse acknowledged receipt of an August 1980 letter from the RO proposing the reduction and termination.  See correspondence from K.D. Wilson, received August 14, 1980.

The Veteran, through his representative, attempted to file a NOD with the proposed rating decision, prior to the issuance of the final decision effectuating reduction and termination.  See correspondence from Disabled American Veterans, dated September 26, 1980.  

A final rating action was taken in November 1980, and the 30 percent disability rating for the left leg fracture residuals was reduced to 10 percent, effective November 1, 1980 and terminated the TDIU rating, effective October 31, 1980.  In addition to effectuating this reduction, the RO awarded a separate 20 percent disability rating for partial paralysis of the left peroneal nerve, effective from November 1, 2008.  

A NOD was not filed following the reduction and because the Veteran's September 1980 NOD was submitted to the RO prematurely (having been made in response to the proposed reduction rather than the final determination in November 1980) it cannot serve as a disagreement to the final rating decision which reduced the benefit.  Looking further at the evidence, however, in February 1981, the Veteran's wife submitted a VA Form 9.  

As to whether this submission constituted a NOD, the Board notes that under the applicable legal criteria in effect in November 1981, NODs must be in writing and may be filed by the claimant, his legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by him.  Not more than one recognized organization, attorney or agent will be recognized at any one time in the prosecution of a claim.  38 U.S.C.A. § 4005(b)(2). 

In other words, the document in question, which was submitted within a year of the November 1980 rating action, bore all the indicia of a NOD, except for the fact that it was penned by the Veteran's spouse on his behalf and was not signed by him.  In November 1980, the Veteran had been represented by Disabled American Veterans, which was the only representative of record at that time.  There is no evidence of record that the Veteran had a legal guardian or that his spouse was a recognized or accredited representative, attorney or agent.  Thus, as a matter of law, the Veteran's spouse had no standing to file an NOD on his behalf pursuant to 38 U.S.C.A. § 4005(b)(2).  Redding v. West, 13 Vet. App. 512 (2000).  Moreover the Veteran's spouse appears to have specifically limited her disagreement with the RO's denial of a claim pertaining to varicose veins.  For these reasons, the Board finds that the February 1981 VA Form 9 is inadequate to be accepted as an NOD.  Without a valid NOD with the RO's unfavorable rating determination, the reduction and TDIU issues were not properly before the Board in November 1981.

Consequently, the Board finds that as a valid NOD was not filed in this case following the November 1980 rating action, the Board did not have jurisdiction over the rating reduction and TDIU issues.  38 U.S.C.A. §§ 7105(c), 7108.  See Marsh v. West, 11 Vet. App. 468 (1998).  

As there was no CUE in the November 1981 Board decision, the motion to revise that decision must be denied.


ORDER

The motion for revision of the November 12, 1981, Board decision on the grounds of clear and unmistakable error is denied.



                       ____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



